   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 1 of 18

                                                                                  FILED
                                                                       John E. Triplett, Acting Clerk
                                                                        United States District Court



           In the United States District Court                     By MGarcia at 12:27 pm, Sep 02, 2020




           for the Southern District of Georgia
                   Brunswick Division

THURMISHA R. PRICE.,

     Plaintiff,
                                                 No. 2:19—CV-4
     v.

MICHAEL KANAGO; JOEY HYER;
CAMERON ARNOLD; RESDEN TALBERT;
and DAVID HANEY, in their
individual and official
capacities as officers of the
Glynn County Police Department;
ROBERT BRYCE SASSER, in his
capacity as Personal
Representative of the Estate of
ROBERT CLIFTON (COREY) SASSER;
and GLYNN COUNTY, GEORGIA.

     Defendants.

                                  ORDER

     Before the Court is a Motion for Summary Judgment, dkt. no.

34, by Defendants Michael Kanago, Joey Hyer, Cameron Arnold, Resden

Talbert,   and   David   Haney,   in   their   individual   and   official

capacities as officers of the Glynn County Police Department

(“GCPD”), as well as Robert Bryce Sasser, as representative of the

Estate of Robert Clifton (Corey) Sasser and Glynn County, Georgia

(“Glynn County”) (collectively, “Defendants”). The motion has been

fully briefed and is ripe for review. For the reasons below, the

motion will be GRANTED.
      Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 2 of 18



                                    BACKGROUND

       On or around January 2017, Defendant Kanago and another

officer with the GCPD responded to a reported domestic dispute at

a residence (the “Residence”) where Plaintiff Thurmisha Price and

non-party Gary Campbell lived together. Dkt. No.34-3 ¶¶ 1–2, 5.

Campbell was no longer there by the time the officers arrived. Id.

¶ 3. Kanago advised Price that Campbell was a “fugitive” with an

outstanding arrest warrant and that she should call the police if

Campbell returned. Id. ¶¶ 6–7. Kanago also told Price that she

could be arrested if she harbored Campbell. Id. ¶ 8. The following

day, Campbell returned to the house. Id. ¶ 9. As instructed, Price

called the police; however, Campbell left the house before the

police arrived. Id. ¶¶ 9–10. The police reiterated to Price that

she should call them if Campbell returned. Id. ¶ 11.

       On the night of January 4, 2017, Defendants Kanago, Arnold,

and    Hyer   returned   to   the    Residence.   Id.   ¶¶   12–13.   As   they

approached, Campbell opened the front door and began to step

outside. Id. ¶ 14. According to Defendants, Arnold ordered Campbell

to stop, but Campbell went back into the Residence and shut the

door. See id. ¶ 15. Arnold kicked in the front door and chased

Campbell into the house. Id. Meanwhile, Kanago and Hyer went to

the back of the Residence to cut off Campbell in the event he fled

through the back door. See id. Arnold arrested Campbell inside the

Residence. Id.


                                        2
      Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 3 of 18



       Body camera footage depicts some of the events that took place

immediately after Campbell’s arrest. Specifically, Kanago’s body

camera shows Kanago running from the back of the Residence toward

the front door where he enters into the living room and finds

Arnold handcuffing Campbell on the floor. Dkt. No. 34, Body Camera

1 at 0:12-28. During this time, Price was sitting on a couch near

the front door. She was partially unclothed and covering herself

with a blanket. See id. at 0:37. Though most of the living room

lights were off, the television was turned on and the volume was

loud. Id.

       After Campbell had been escorted from the Residence, Kanago

and other officers confronted Price about having failed to notify

them that Campbell had returned. Dkt. No. 34, Body Camera 2 at

1:39-1:52. Price told the officers that she had been asleep and

that Campbell had “just walked in” before the police came through

the door. Id. at 1:52-1:54. The officers then began to press Price

for more details. Id. at 2:11-2:18. Price explained that Campbell

had come into the Residence “from the back” and that she had been

sleeping on the couch before she was woken by officers kicking in

the    door.   Id.   at   2:16-2:30.   She   stated   that   when   Campbell

originally opened the door, he shouted an expletive. Id. at 4:00-

4:03. Price said that at that time she saw a light outside and

asked Campbell what it was. Id. at 4:00-403, 4:16-4:21. She said

that Campbell then closed the door, and shortly thereafter the


                                       3
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 4 of 18



officers burst into the Residence. Id. at 4:04-4:06. After the

discussion   concluded,   Kanago   handcuffed    Price,   and   she     was

escorted to a patrol car. Id. at 6:45-10:36.

     In her deposition, Price testified that although she and

Campbell lived together at the Residence, only Campbell’s name was

on the Residence’s lease agreement. Dkt. No. 35-1 at 7. She further

testified that on the day in question she had spoken with Campbell

on the phone but had not seen him, nor was she aware that he

planned to return to the Residence. See id. at 12. She stated that

she had woken up to the sound of police coming into the Residence

and saw Campbell for the first time after waking. Id. She indicated

that she did not know Campbell had been there while she was

sleeping, nor did she know how long he had been back. Id. at 13.

     In his deposition, Kanago testified that he did not have any

knowledge of Price having failed to report Campbell prior to the

January 4 incident. Dkt. No. 35-3 at 5. He also testified that

when he entered the Residence on the night in question, Price was

on the couch, slightly undressed, and “appeared to be alert.” Id.

He recalled the living room “being low lit” with “a lot of ambient

light,” and though he did recall the television being on, he

admitted that the scene was not inconsistent with someone who had

fallen asleep watching television. Id. at 5-6. He conceded that

there was nothing in the Residence to indicate that Campbell was




                                   4
     Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 5 of 18



probably not asleep. Id. at 5. When asked what evidence he had

that Campbell was untruthful about having been asleep, he stated:

      Well, for a lot of things, we get people that are
      untruthful in general in possible domestic situations.
      One . . . we hear a lot is, I don’t know; I was asleep.
      So that is where we had the evidence that she was in the
      house at that time. He was in the residence and that’s
      what we went off of.

Id. at 5-6. He later stated, “[j]ust the fact that she was in there

while he was in there at the same time, was our rationale for

making that arrest.” Id. at 6. He did not recall if he conferred

with other officers before making the arrest. Id.

      Hyer testified that when he entered the Residence on the night

in   question,   Price   was   on   the   couch   wearing   “loose-fitting

clothing.” Dkt. No. 35-4 at 4, 6. He indicated that aside from the

television there were no lights on in the living room. Id. at 6.

He did not have any knowledge about whether Price was awake before

the police entered the Residence. Id. When asked about the specific

facts he believed established probable cause to arrest Price, he

stated, “[t]he fact that Mr. Campbell was at the scene, Mr.

Campbell was in the same residence of Ms. Price.” Id. at 7. He

noted, however, that “[t]he charge was made by another officer who

believed that he had the probable cause to make that charge” and

he “wasn’t in a position to disprove [sic] or approve.” Id. at 6–

7.




                                     5
    Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 6 of 18



      Finally, Arnold testified that when he went through the front

door of the Residence on the night in question, he saw Campbell

going toward the kitchen in the back. Dkt. No. 35-6 at 6. Though

he saw “a couple of people” in his periphery, he did not recall

who they were. Id. He did note, however, that “everybody was

awake.” Id.

      At some point after Price was put under arrest, a Glynn County

Magistrate Judge issued a criminal arrest warrant charging Price

with hindering apprehension of a criminal in violation of O.C.G.A.

§ 16-10-50. Dkt. No. 34-3 ¶ 29. Defendants appended to their motion

the affidavit in support of the warrant, signed by an officer David

Haney. 1 In pertinent part, the affidavit stated that Price:

      [U]nlawfully and without authority knowingly and with
      the intention to hinder the apprehension of Gary
      Campbell, a person he or she knew or should have had
      reasonable grounds to believe was charged with the
      offense, To Wit: Accused committed offense after being
      advised that Gary Campbell had an outstanding felony
      warrant (Felony Probation Violation) and he was located
      inside of her residence . . . a felony in the State of
      Georgia, did then and there harbor said person of the
      crime, Felony Probation violation to which he or she is
      charged, and this deponent makes this affidavit that a
      warrant may issue for his (her) arrest.

Dkt. No. 35-7.

      The hindering apprehension charge against Price proceeded to

trial, and the state court granted a directed verdict in her favor.



1 Defendants have represented—and Price has conceded—that the David Haney named
in the caption and served with this suit is not the same David Haney that
applied for Price’s warrant. Dkt. No. 34-1 at 8.


                                      6
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 7 of 18



Dkt. No. 34-3 ¶ 30. Thereafter, Price filed the present action in

this Court asserting causes of action against Defendants under 42

U.S.C. § 1983 for false arrest (Count I), false imprisonment (Count

II), malicious arrest (Count III), malicious prosecution (Count

IV), and violations of the Fourth (Count V) and Fourteenth (Count

VI) Amendments to the United States Constitution. Dkt. No. 1. Now

before the Court is Defendants’ Motion for Summary Judgment in

which they contend that Plaintiff’s claims must fail as a matter

of law. For the reasons discussed below, Defendants’ motion is

GRANTED.

                            LEGAL STANDARD

     Summary judgment “shall” be granted if “the movant shows that

there is no genuine dispute as to any material fact and that the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A dispute is “genuine” where the evidence would allow “a

reasonable jury to return a verdict for the nonmoving party.”

FindWhat Investor Group.com, 658 F.3d 1282, 1307 (11th Cir. 2011)

(quoting Anderson   v.   Liberty   Lobby,   Inc.,   477   U.S.   242,   248

(1986)). A fact is “material” only if it “might affect the outcome

of the suit under the governing law.” Id. Factual disputes that

are “irrelevant or unnecessary” are not sufficient to survive

summary judgment. Anderson, 477 U.S. at 248.

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact. See Celotex Corp


                                   7
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 8 of 18



v. Catrett, 477 U.S. 317, 323 (1986). The movant must show the

court that there is an absence of evidence to support the nonmoving

party's case. See id. at 325. If the moving party discharges this

burden, the burden shifts to the nonmovant to go beyond the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist. See Anderson, 477 U.S. at 257.

       The nonmovant may satisfy this burden in one of two ways.

First, the nonmovant "may show that the record in fact contains

supporting evidence, sufficient to withstand a directed verdict

motion, which was 'overlooked or ignored' by the moving party, who

has thus failed to meet the initial burden of showing an absence

of evidence." Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116

(11th Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan

J. dissenting)). Second, the nonmovant "may come forward with

additional evidence sufficient to withstand a directed verdict

motion at trial based on the alleged evidentiary deficiency." Id.

at 1117. Where the nonmovant attempts to carry this burden instead

with    nothing   more   "than   a   repetition   of   his   conclusional

allegations, summary judgment for the [movant is] not only proper

but required." Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.

1981) (citing Fed. R. Civ. P. 56(e)).




                                     8
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 9 of 18



                                   DISCUSSION

A. Culpability of Defendants Talbert, Haney, and Sasser

       As   an    initial   matter,   Defendants     point   out   that    Resden

Talbert, David Haney, and Corey Sasser played no role in Price’s

arrest and therefore have no liability in this matter. Dkt. No.

34-1 at 8. Price expressly concedes this point in her opposition

brief. Dkt. No. 39-1 at 9. Accordingly, the Court will GRANT

Defendants’ Motion with respect to these Defendants and DISMISS

Talbert, Haney, and Sasser from this action.

B. Probable Cause

       Most of Defendants’ remaining arguments are based on the

contention that Defendants had probable cause to arrest and detain

Price for the charged crime on the night in question. Undoubtedly,

if Defendants could establish that there was probable cause for

the arrest, each of Plaintiff’s claims would necessarily fail as

matter of law. See Abercrombie v. Beam, 728 Fed. App’x 918, 922

(11th Cir. 2018) (“[T]he existence of probable cause is an absolute

bar to a § 1983 false-arrest claim.”); Black v. Wigington, 811

F.3d 1259, 1267 (11th Cir. 2016) (“[T]he presence of probable cause

defeats a claim of malicious prosecution.”); Case v. Eslinger, 555

F.3d 1317, 1330 (11th Cir. 2009) (“Our precedents establish that

a claim of false imprisonment, absent misidentification, depends

on absence of probable cause.”); Carter v. Reynolds, No. C79-487A,

1980   U.S.      Dist.   LEXIS   13366,   at   *2   (N.D.   Ga.   1980)   (“[T]he


                                          9
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 10 of 18



existence of probable cause is a defense to charges of malicious

arrest.”). However, Defendants also argue that Price’s claims are

barred by the doctrine of qualified immunity because “arguable

probable cause” existed to justify Price’s seizure. If the Court

finds that Defendants had arguable probable cause to arrest Price,

the individual Defendants will be protected by the doctrine of

qualified immunity.

     Qualified immunity grants “complete protection for government

officials sued in their individual capacities if their conduct

does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Vinyard v.

Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002). To establish a

qualified immunity defense, defendants must first show that the

allegedly unconstitutional conduct occurred while they were acting

within the scope of their discretionary authority. Estate of

Cummings v. Davenport, 906 F.3d 934, 940 (11th Cir. 2018). The

burden then shifts to the plaintiff, who must show that the

defendant’s alleged actions violated a constitutional or statutory

right and that such a right was “clearly established.” Bogle v.

McClure, 332 F.3d 1347, 1355 (11th Cir. 2003).

     Here, neither party disputes that the individual officers on

the night in question were acting within the scope of their

discretionary authority. Accordingly, the Court must only address

whether Price has satisfied her burden of showing that Defendants


                                   10
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 11 of 18



violated a clearly established constitutional right. Individuals

have a clearly established right not to be seized, detained, and

prosecuted for crimes unless there is probable cause. However, to

establish probable cause in the qualified immunity context, it

need only be shown that Defendants had “arguable,” rather than

actual, probable cause. Poulakis v. Rogers, 341 Fed. App’x 523,

526 (11th     Cir.     2009)   (“[T]he    officer’s      conduct    may    still   be

insulated under the second prong of qualified immunity if he had

‘arguable   probable        cause’   to   make   the     arrest.”   (emphasis      in

original)).      “Arguable     probable    cause   exists     where       reasonable

officers    in   the    same   circumstances       and    possessing       the   same

knowledge as the [Defendants] could have believed that probable

cause existed to arrest.” Gates v. Khokhar, 884 F.3d 1290, 1298

(11th Cir. 2018) (internal quotation omitted).

     The    state      of   Georgia’s     harboring      statute    provides,      in

pertinent part,

     A person commits the offense of hindering the
     apprehension or punishment of a criminal when, with
     intention to hinder the apprehension or punishment of a
     person whom he knows or has reasonable grounds to believe
     has committed a felony or to be an escaped inmate or
     prisoner, he . . . harbors or conceals such person.

O.C.G.A. § 16-10-50. It is axiomatic that Price could not have

formed the intent to hinder the GCPD’s apprehension of Campbell if

she was sleeping when Campbell returned, see O.C.G.A. § 16-2-2 (“A

person shall not be found guilty of a crime committed by misfortune



                                          11
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 12 of 18



or accident where it satisfactorily appears there was no criminal

scheme or undertaking, intention, or criminal negligence.”), nor

could she practically be held accountable for failing to call the

police, see Kolencik v. Stratford Ins. Co., 195 Fed. App’x 855,

857 (11th Cir. 2006) (“[T]he law cannot require an impossible

act.”).

       However, the Court finds that there was sufficient evidence

at the scene for a reasonable officer to conclude Price had not

been   sleeping    when   Campbell   entered      the    Residence.     Indeed,

Kanago’s body footage from the night in question shows that when

he entered the house, some of the lights were turned on and the

television   was   unmuted   and   playing   at    a    fairly   high   volume.

Moreover, when officers questioned Price about Campbell’s presence

in the residence, she offered conflicting statements about when he

had entered. Specifically, Price first told officers that she had

been asleep and that Campbell had “just walked in” before the

police came through the door. Body Camera 2 at 1:52-1:54. Later,

however, she was able to identify details about Campbell’s entry

that would have been inconsistent with her having been sleeping,

such as that Campbell had entered “from the back,” id. at 2:11-

2:18, and even that she had communicated with Campbell just before

the officers entered, see id. at 4:00-4:21 (indicating that Price

had said “what’s that?” presumably to Campbell, after Campbell had

opened the front door). A reasonable officer could have interpreted


                                     12
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 13 of 18



these inconsistent statements as an indication that Price was

trying to hide the fact that Campbell had been present for longer.

       Undoubtedly, this probable cause evidence is not unmitigated.

There was also evidence from the scene that was consistent with

Price’s claim that she was sleeping, including that when the police

entered, she was on the couch, partially unclothed, with most of

the lights turned off. Furthermore, her seemingly inconsistent

statements could be explained by the fact that she was still a bit

hazy from her slumber and struggling to piece together what had

happened after police burst through the front door. However, the

arguable probable cause inquiry does not ask the Court to weigh

the evidence to determine whether the officer’s decision to arrest

was valid. Rather, it simply asks the Court to determine whether

a reasonable officer, presented with the same set of objective

facts, could have determined that there was sufficient probable

cause for the arrest. Given both the state of the Residence at the

time     of   the   arrest   and    Campbell’s    seemingly   inconsistent

statements, the Court finds that a reasonable officer could have

found that Price was awake when Campbell entered with time to alert

the police.

       This conclusion, however, does not end the matter. Price

argues that even if the evidence established that she was awake in

the Residence when Campbell entered, this fact is not enough to

create    arguable    probable     cause   that   she   violated   Georgia’s


                                      13
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 14 of 18



harboring    statute.     Specifically,      Price   argues   that     O.C.G.A.

§ 16-10-50 does not inculpate one who is merely present with a

known fugitive. However, to prevail on this argument, Price must

do more than simply persuade the Court that this is the proper

interpretation of Georgia’s harboring statute; rather, Price must

satisfy her burden of showing that, at the time of her arrest, it

was “clearly established” that her presence with Campbell on the

night in question did not constitute harboring or concealing under

O.C.G.A. § 16-10-50. Though perhaps just narrowly, the Court finds

that Price has failed to satisfy her burden.

       To show that a right was “clearly established” at the time of

an arrest, plaintiffs may use three methods: First, they may bring

forth a “materially similar case” decided prior to the officer’s

actions that gives notice to the officer that his actions were

unlawful. Mercado v. City of Orlando, 407 F.3d 1152, 1159 (11th

Cir.   2005).   Second,    they   can    “show   that   a   broader,   clearly

established principle should control the novel facts in this

situation.” Id. (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)).

Finally, they can show that the conduct so obviously violates [the]

constitution that prior case law is unnecessary. Id. (citing Lee

v. Ferraro, 284 F.3d 1188, 1199 (11th Cir. 2002)).

       At the outset, neither party has pointed to binding caselaw

concerning whether an alleged perpetrator’s presence with a known

fugitive is sufficient to violate Georgia’s harboring statute. Nor


                                        14
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 15 of 18



has Price made any meritorious argument that her arrest was so

obviously unconstitutional that she need not present any caselaw.

Accordingly, the Court must consider whether there is some broader

principle of law that is clearly established and controls the facts

here. To prevail on this theory, however, Plaintiff must not rely

on overly generalized principles but rather must point to something

“specific   enough   to   give   the   officers   notice   of   the   clearly

established right.” Id. at 1160.

     To support her position here, Price seems to rely on the

principle that a crime must contain an actus reus, or some form of

overt act, in order to be cognizable in Georgia. See Daddario v.

State, 307 Ga. 179, 184 (2019) (stating that every crime in Georgia

“has as elements an actus reus and a mens rea” (citing O.C.G.A.

§ 16-2-1(a))); see also Henderson v. Hames, 287 Ga. 534, 538 (2010)

(“An indictment is void to the extent that it fails to allege all

the essential elements of the crime or crimes charged.”). Price

argues that, under the Defendants’ interpretation of § 16-10-50,

suspects could be arrested for simply being present with a fugitive

despite having taken no action to “harbor” or “conceal” them. Thus,

the reasoning goes that because such a crime would be devoid of an

actus reus, Price’s interpretation that requires some affirmative

act to harbor or conceal is clearly established under the law.

     Though cogent, this argument does not withstand scrutiny. To

be sure, an actus reus in Georgia can consist of either “an act or


                                       15
    Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 16 of 18



omission to act” Id. (quoting O.C.G.A. § 16-2-1(a)) (emphasis

added). Therefore, evidence suggesting that an individual was

present with a known fugitive with sufficient time to contact the

police could, in a reasonable officer’s view, be sufficient to

create probable cause for a violation of Georgia’s harboring

statute. This is not meant to suggest that § 16-10-50 does, in

fact, criminalize a failure to act, nor does the Court find that

this is necessarily the best interpretation of that statute. 2

Rather, the Court simply finds that Price’s interpretation—that

one must take affirmative action to harbor or conceal pursuant to

O.C.G.A. § 16-10-50—was not “clearly established” at the time she

was arrested. Accordingly, the individual Defendants are protected

by the qualified immunity doctrine.

C. Glynn County Liability

    Next, Defendants argue that Price cannot establish the elements

of a § 1983 claim against Defendant Glynn County because she has


2 To the contrary, multiple non-binding sources of authority suggest that
affirmative action is required to violate Georgia’s harboring statute. See Owen
v. State, 202 Ga. App. 833, 833 (1992) (finding that the State was “required to
prove that . . . appellants committed one or more acts to harbor or conceal
[the escapee]”); see also United States v. Annamalai, 939 F.3d 1216, 1233 (11th
Cir. 2019) (finding that the harboring or concealing element of the federal
harboring statute “requires some affirmative, physical action by the defendant”)
(quoting United States v. Zabriskie, 415 F.3d 1145 (10th Cir. 2005)); see also
2 Ga. Jury Instructions § 1.43.30 (“A jury is not authorized to find a person
who was merely present at the scene of the commission of a crime at the time of
its perpetration guilty of consent in and concurrence in the commission of the
crime, unless the evidence shows, beyond a reasonable doubt, that such person
committed the alleged crime, helped in the actual perpetration of the crime, or
participated in the criminal endeavor.”). Most notably, however, the Georgia
Supreme Court has not approved of the Owen’s Court’s holding, nor has the
Eleventh Circuit or Supreme Court given guidance on whether O.C.G.A. § 16-10-
50 requires affirmative action.


                                      16
      Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 17 of 18



not     offered   any      evidence    of     an     official     policy    or    custom

demonstrating the county’s liability. The Court agrees. It is well-

settled that a party cannot assert a claim of vicarious liability

under § 1983. Cook v. Sheriff of Monroe County, 402 F.3d 1092,

1116 (11th Cir. 2005). Accordingly, to assert a claim against a

municipality,        the   plaintiff    must        show   that   “the     municipality

itself     cause[d]     the   constitutional          violation     at     issue.”   Id.

(quoting City of Canton v. Harris, 489 U.S. 378, 395 (1989)). To

do     this,   the    plaintiff       must        demonstrate:    “(1)     that   [her]

constitutional rights were violated; (2) that the municipality had

a custom or policy that constituted deliberate indifference to

that constitutional right; and (3) that the policy or custom caused

the violation.” Barr v. Gee, 437 Fed. App’x 865, 874 (11th Cir.

2011) (quoting McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.

2004)).

        In an apparent effort to establish such a custom or policy

with regard to Glynn County, Price argues:

        In the body cams and the depositions in this case, the
        police officers threaten Ms. Price over and over that if
        Ms. Price does not call them when Mr. Campbell shows up,
        the police will arrest her. This is not the law. This
        has not been the law for at least forty-one years. Yet
        it has permeated the Glynn County Police Department to
        such an extent that the police officers there have began
        [sic] to believe the fables as truth, arresting people,
        mostly women, who have not violated the law . . . These
        customs and fables drive the prosecution of hindering
        the apprehension or punishment of wanted persons cases.




                                             17
   Case 2:19-cv-00004-LGW-BWC Document 49 Filed 09/02/20 Page 18 of 18



Dkt. No. 39-1. Price does not, however, point to any particular

policies or even cite to any particular examples in the record

demonstrating that Glynn County condoned the officers’ actions.

Indeed, “the mere fact that a municipal employee caused an injury

does not imply municipal culpability and causation.” Barr, 437

Fed. App’x at 876. Because Price has failed to show, beyond her

own conclusory allegations, that Glynn County had a custom or

policy of unlawfully detaining and prosecuting suspects based on

alleged violations of the state harboring statute, this Court finds

that   Price’s     claims    against   Glynn   County   must     be   dismissed.

Moreover, because a § 1983 suit against an officer in his or her

official capacity is “another way of pleading an action against an

entity of which an officer is an agent,” Busby v. City of Orlando,

931 F.2d 764, 776 (11th Cir. 1991) (quotation omitted), the claims

against the officers in their official capacity must likewise be

dismissed.

                                  CONCLUSION

       For   the   reasons    above,    Defendantss     Motion    for   Summary

Judgment, dkt. no. 34, is GRANTED. The Clerk of Court is DIRECTED

to close this case.

       SO ORDERED, this 2nd day of September, 2020.



                                                                     _
                                            HON. LISA GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA

                                       18
